UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TRANSPORTATION AND LOGISTICAL CIVIL ACTION NO,
SERVICES, INC.

SECTION
VERSUS

MAGISTRATE NO.

H & E EQUIPMENT SERVICES, INC.
TERRORS CCCI IIIA ICE ACTA AA TTA A TA AAA ACEI AC IA ITT A TTR AAR A HAA HH
COMPLAINT
NOW INTO COURT, through undersigned counsel, comes plaintiff, Transportation and
Logistical Services, Inc., a Georgia corporation with principal place of business in the State of
Alabama, and for its complaint, respectfully avers:
I.
Made defendant is H & E Equipment Services, Inc., a Delaware corporation with principal
place of business in the State of Louisiana.
I.
Jurisdiction is proper pursuant to 28 USC 1332 in that plaintiff and defendant are citizens
of different states, and the amount in controversy is in excess of $75,000.00.
Il.
Venue is proper in this District in that the defendant is subject to personal jurisdiction in this

District, and maintains its principal place of business in this District.

 
Case 3:21-cv-00118-BAJ-SDJ Document1 02/24/21 Page 2 of 4

IV,

From approximately February 28, 2020 through April 28, 2020, plaintiff provided freight
brokerage and logistical services to defendant by arranging transportation of defendant’s freight or
other equipment from place to place, on open account.

V.
Despite invoice correctly setting forth the amount owed, defendant has failed and refused to

pay plaintiff's invoice on 54 occasions, totaling $67,860.00:

 
Billdate | Amount State
PO# 4502764665 1 00 CORPUS

GA
DOC # 6052881 865.00

4502777545 475.00 sc

Pro# 2053250 TN
Pro# 2053451 425.00 TN

508-66 TN
TN

DOC 6045867

09
14

113
DOC 6093177 TN
DOC # 7 MIDWAY, FL
ASH VA

0070 4502768569 . VA
GA
0070151 61
6
6111
0070166 6111723

00701
69 6092477
0069589 HB-1430 Scissor Lifts 353758
5983293

MADISON, 353758

4502776798 353758

21222
34012867 39212

43
4502771817-4012 39212

4502776331-4012
6126936

194
19
19

# 6068419
0014502771852

 

 
VI.

Pursuant to the agreement between the parties, defendant agreed to pay plaintiff's invoice
within thirty (30) days from invoice date without deduction or setoff. Defendant has breached the
contractual agreement in bad faith.

VIL.

Defendant has failed to pay the open account within thirty (30) days from written demand
therefor. Plaintiff is entitled to recover reasonable attorney fees in addition to the principal amount
due, which reasonable attorney fees are an amount to be fixed by the Court, in excess of $10,000.00.

WHEREFORE, plaintiff, Transportation and Logistical Services, Inc., prays that after citation
and service, and all due proceedings are had, that it be awarded judgment in its favor and against
defendant, H & E Equipment Services, Inc., in such amounts as are reasonable in the premises,
together with reasonable attorney fees, interest from date of indebtedness and all costs of this

proceeding.

S/KEVIN O’BRYON

KEVIN O’BRYON (LSBA 10151)
O’Bryon & Schnabel, APLC

935 Gravier Street, Suite 900
Telephone: (504) 799-4200
Facsimile: (504) 799-4211

 
